Order entered September 24, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01047-CV

                              KEITH HERVEY, Appellant

                                           V.

                RENT A CENTER AND RAC CORPORATION, Appellees

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-00467-2019

                                       ORDER
       Before the Court is appellant’s motion for extension of time to file his docketing

statement. We GRANT the motion and deem the docketing statement filed September 19, 2019

timely filed.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE